TFLIC letter head September 6, 2013 VIA EDGAR Securities and Exchange Commission treet NE Washington, D.C. 20549 Re:ML of New York Variable Life Separate Account, SEC File No. 811-06226 Ø ML of New York Prime Plan I-IV, Directed — Registration No.333-197160 Ø ML of New York Prime Plan V – Registration No.333-197171 Ø ML of New York Prime Plan VI – Registration No.333-197174 Ø ML of New York Prime Plan 7 – Registration No.333-197173 Ø ML of New York Prime Plan Investor – Registration No.333-197175 Ø ML of New York Directed Life 2 – Registration No.333-197176 Rule 30b2-1 Filing Dear Commissioners: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Transamerica Financial Life Insurance Company (the “Company”) on behalf of the Registrant, recently sent (or will send) to its policyholders the semi-annual reports dated June 30, 2014 for the underlying management investment companies listed below (the “Funds”). This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act: SEMI-ANNUAL REPORT FILINGS: BlackRock SeriesFund, Inc., SEC File No. 811-03091 BlackRock Variable SeriesFunds, Inc., SEC File No.: 811-03290 AIM Variable Insurance Funds (Invesco Variable Insurance Funds), SEC File No.: 811-07452 AllianceBernstein Variable Products SeriesFund, Inc., SEC File No.: 811-05398 MFS Variable Insurance Trust, SEC File No.: 811-08326 Some of the funds included in each Fund Company’s semi-annual report filings may not be available under every Policy offered by the Registrant. The Company understands that the Funds have filed, or will file, their semi-annual reports with the commission under the separate cover, pursuant to Rule 30d-1. To the extent necessary, these filings are incorporated herein by reference. If you have any questions regarding this filing, please contact me at (727) 299-1830 or Gayle Morden at (727) 299-1747. Sincerely, /s/ Arthur D. Woods Arthur D. Woods Vice President cc: Priscilla Hechler Gayle A. Morden
